Citation Nr: 0933092	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-24 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
residuals of fracture to the left fibula.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 
to July 1981 and August 1982 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to an increased rating 
for residuals of fracture to the left fibula and declined to 
reopen the service connection claim for a bilateral knee 
condition, finding that the Veteran had not submitted new and 
material evidence to reopen the claim.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a bilateral knee condition.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO subsequently continued the denial of these claims in 
September 2004.  Since the Veteran's notice of disagreement 
with the denial of his claims was submitted within one year 
of the August 2004 decision, this is considered the decision 
on appeal.

The Veteran was scheduled for a Board hearing in January 
2008, but he did not appear or indicate any desire to 
reschedule.

The issue of entitlement to an increased rating for residuals 
of fracture to the left fibula is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In June 2002, the RO denied service connection for a 
bilateral knee condition.  The Veteran was notified of his 
appeal rights but did not appeal this decision and it is now 
final.

2.  Evidence received since the final decision was not 
previously submitted, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim of service connection for a 
bilateral knee condition.

3.  The medical evidence shows objective and subjective 
findings of impairment in the bilateral knees in service and 
continuously since four months after service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
June 2002 RO decision and the claim of entitlement to service 
connection for a bilateral knee condition is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2008).

2.  The criteria for service connection for a bilateral knee 
condition are met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a bilateral 
knee disability in September 1998.  The RO noted that there 
was no record of treatment in service for a bilateral knee 
condition.  However, the RO also noted that the service 
treatment records showed that the Veteran was seen in 
February 1985 for his knees and it was noted that he had 
chondromalacia patella.  The RO further noted that a March 
1986 VA examination report showed a normal knee examination 
and that a March 1998 VA examination report showed tendonitis 
in the bilateral knees.  The Veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.160(d) (2008).

The Veteran filed a claim to reopen service connection for a 
bilateral knee disability in March 2002.  The RO denied the 
Veteran's claim in June 2002 on the basis that he had not 
submitted new and material evidence to reopen the claim.  
Specifically, the RO noted that the Veteran had not submitted 
evidence of a present bilateral knee disability.  The Veteran 
submitted a statement in July 2002 that he had received the 
June 2002 rating decision and that it appeared the RO did not 
have the information he submitted to substantiate his claim.  
He noted that he had an upcoming medical appointment and had 
requested additional records.  The RO sent the Veteran a 
letter in November 2002 noting that he should submit evidence 
as soon as possible to reopen his claim.  In December 2002, 
the RO sent the Veteran another letter that it had not 
received any additional evidence and must therefore deny his 
claim.  As the Veteran did not appeal the June 2002 decision, 
it became final, as well.  Id.

The Veteran filed his present claim to reopen in January 
2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
June 2002 includes VA treatment records dated from 2003 to 
2006 that show continued findings of chondromalacia patella 
in the bilateral knees, a November 2004 operation on the 
right knee for internal derangement and degenerative joint 
disease, and severe left knee pain probably secondary to 
cartilage tear.  This evidence is new and material as it was 
not of record at the time of the last rating decision and it 
relates to a material element of the claim, specifically 
evidence of a present bilateral knee disability.  Therefore, 
the information submitted since the last final rating 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the claim is 
warranted. 38 U.S.C.A. § 5108.

Service connection

The Veteran seeks service connection for a bilateral knee 
disability.  He contends that he hurt his knees in the Marine 
Corps from the strain of running.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show a finding of collateral 
ligament laxity in September 1980, although it is not clear 
if this refers to the knee.  A February 1985 service 
treatment record shows the Veteran had been complaining of 
bilateral knee problems for one and a half weeks since being 
on the rifle range.  On objective evaluation, he had 
tenderness on palpation to the medial side of the right knee.  
The assessment was questionable chondromalacia patella 
secondary to bone bruise from kneeling at the range.  

A later February 1985 service treatment record shows the 
Veteran was still having problems with chondromalacia 
patella.  He stated that while running his knees locked up 
and were very stiff.  On objective evaluation, there were no 
signs of deformity or discoloration.  The Veteran stated that 
he had pain underneath the knee caps of both knees upon 
flexion and extension.  A "popping" was felt by the Veteran 
upon hand motion along the lateral aspect of the knee.  The 
examiner noted bilateral crepitus and an assessment of 
bilateral chondromalacia patella.

An August 1985 service treatment record shows complaints of 
bilateral knee pain that had been diagnosed as chondromalacia 
patella in February 1985.  The Veteran ran three to four 
miles three times a week and pain was noted in the knee cap 
as a dull, throbbing pain.  The assessment was bilateral 
chondromalacia patella.  The Veteran was put on an exercise 
program for both knees.

The Veteran was discharged from the military in December 
1985.  Four months later, in April 1986, a VA examination 
report shows complaints of bilateral knee pain and a 
diagnosis of chondromalacia patella.  The Veteran was 
referred for x-ray examination with a history of a diagnosis 
of chondromalacia patella in service with crepitus and 
patellofemoral pain.  X-ray examination showed sclerosis 
along the anterior margins of the tibial tubercles 
bilaterally.  There were no significant productive changes or 
significant joint compartmental narrowing.  The knees were 
otherwise unremarkable radiographically.  

A February 1998 VA examination (reported in March 1998) shows 
the Veteran stated that he started having pain and swelling 
in the knees in service after a hump of five or six miles 
starting in 1978 and that he was diagnosed with 
chondromalacia patella.  His knees reportedly would give way, 
caused considerable pain, and had occasional locking.  He was 
unable to squat and he had pain standing or walking for long 
periods of time.  On physical examination of the knees, the 
right knee patella was positive for grind and the varus 
stress test was positive for pain in the medial joint line.  
All of the other studies were negative.  On the left knee, on 
the valgus stress test, there was pain in the medial 
collateral ligament area and all the other studies were 
negative in the left knee, 0 degrees of extension and 140 
degrees of flexion.  The diagnosis was tendonitis in the 
bilateral knees and x-ray evidence of narrowing of the 
patellofemoral compartments.  The examiner found tendonitis 
in the bilateral knees with patellofemoral pain syndrome in 
the right knee.  

Chronic knee pain was noted on VA medical records dated from 
2002 to 2004 along with the medical history of chondromalacia 
patella.  X-ray examination in September 2002 and July 2004 
was found to be negative but a March 2004 VA x-ray 
examination report showed mild degenerative changes in the 
right knee.  A right knee brace was ordered.  

A May 2004 VA medical record shows that, on objective 
evaluation, the Veteran walked with a limp using a cane and 
was in marked distress secondary to pain in the right knee.  
On the right knee, there was laxity to the collateral 
ligament and anterior movement of the lower leg.  On the left 
knee, there was laxity to the collateral ligament.  A May 
2004 magnetic resonance imaging (MRI) report of the right 
knee showed an impression of bucket handle tear in the 
posterior horn of the medial meniscus; horizontal tears in 
the posterior and anterior horn of the lateral meniscus; 
grade I strain of the medial collateral ligament; lateral 
collateral ligament was thickened, likely from previous 
trauma; moderate suprapatellar joint effusion; osteoarthritis 
of the patellar femoral and lateral compartment; and Baker's 
cyst.  The assessment was severe right knee pain secondary to 
cartilage tear and marked left knee pain probably secondary 
to cartilage tear.  

A July 2004 VA examination report shows the Veteran's gait 
was abnormal with a limp.  General appearance of the 
bilateral knees was abnormal with mild effusion.  There also 
was limitation of motion in both knees.

In November 2004, the Veteran underwent a right knee 
arthroscopy with debridement of medial and lateral meniscus 
tears.  The Veteran presented with bilateral knee pain, 
significantly worse on the right than the left side for 
approximately 20 years.  He stated that the pain started when 
he suffered an injury while in the Marine Corp approximately 
20 years ago.  He also stated that he had episodes of 
instability and constant swelling of the knee.  Upon 
examination, the Veteran had joint line tenderness laterally 
and some lateral knee pain with McMurray's test.  He also had 
some pain with patellofemoral compression.  X-rays revealed 
mild osteoarthritic changes.  On MRI testing, the Veteran was 
found to have a bucket-handle tear of the posterior and 
anterior horns of the lateral meniscus.  It was felt that the 
Veteran would benefit from the right knee surgery.
 
VA medical records dated from 2005 to 2006 note that the 
right knee had improved after surgery.  The medical history 
of chondromalacia patella was continuously noted. 

The record shows that the Veteran has had a diagnosis of 
bilateral chondromalacia since service.  He complained of 
pain in his knees from running in service and indicated that 
he had a grinding sensation in the knees on movement.  
Objective evaluation in service also demonstrated bilateral 
crepitus in the knees and the Veteran was found to have 
bilateral chondromalacia.  The same finding of chondromalacia 
was noted on physical examination four months after service 
and x-rays showed sclerosis along the anterior margins of the 
tibial tubercles.  The Veteran was found to have tendonitis 
in the knees in 1998 and physical examination of the knees 
continued to be positive for grind and joint line tenderness.  
In 2004, the Veteran also was shown to have laxity, 
limitation of motion, mild effusion in both knees, and a 
limp.  He stated on his evaluation for the right knee surgery 
in November 2004 that he had been having bilateral knee pain 
for the last 20 years with episodes of instability and 
constant swelling of the knees.  While intermittent x-ray 
examination has been negative, x-ray examination in 1998 
showed narrowing of the patellofemoral compartments, and 
other objective and subjective evaluation continued to show 
impairment of the knees from 1998 to the latest evidence of 
record in 2006.  

While a medical opinion has not stated definitely that the 
Veteran's present impairment in the knees is related to his 
service, there is no medical evidence of any intercurrent 
injury to the knees.  Given the continuity of symptomatology 
and objective impairment since service, the evidence is in 
favor of the Veteran's claim, or at least is equally-balanced 
with any negative evidence.  Therefore, all doubt is resolved 
in the Veteran's favor and service connection for a bilateral 
knee condition is warranted.  See 38 C.F.R. §§ 3.102, 3.303.

The Veteran's claim to reopen entitlement to service 
connection for a bilateral knee condition and the service 
connection claim on the merits have been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for a bilateral knee condition and 
the claim is reopened.

Entitlement to service connection for a bilateral knee 
condition is granted, subject to the rules and payment of 
monetary benefits.








REMAND

The Veteran seeks an increased rating for residuals of 
fracture to the distal left fibula currently rated as 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5262.  He was last evaluated for this disability in July 
2004.  The Veteran's representative submitted a statement on 
his behalf in August 2009 that his left leg disability had 
worsened since it was last evaluated.  As the Veteran, 
through his representative, has stated that his left leg 
disability is worse than reflected in July 2004, another 
examination is necessary to evaluate the present severity of 
the residuals of fracture to the distal left fibula.  See 
VAOPGCPREC 11-95 (1995).

In order to get a 10 percent rating under Diagnostic Code 
5262, the medical evidence must show impairment of the tibia 
and fibula with malunion of the tibia and fibula and slight 
knee or ankle disability.  Malunion of the tibia and fibula 
with moderate knee or ankle disability gets a 20 percent 
rating; malunion of the tibia and fibula with marked knee or 
ankle disability gets a 30 percent rating; and nonunion of 
the tibia and fibula with loose motion, requiring brace gets 
a 40 percent rating.  

The Veteran reported on a VA medical record dated in May 2005 
that he had not worked since March 2002 and was on 
disability.  The Veteran should be contacted to see if he is 
receiving Social Security Administration (SSA) disability 
benefits for his service-connected left leg disability.

The Veteran also should be provided with a notice letter that 
satisfies the criteria of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he is receiving SSA 
disability benefits for his service-
connected residuals of fracture to the 
distal left fibula.  If he indicates that 
he is, obtain all relevant records 
associated with the SSA decision.

2.  Send the Veteran a notice letter 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) regarding his 
increased rating claim for residuals of 
fracture to the distal left fibula.

3.  Schedule the Veteran for a VA 
orthopedic examination to address the 
present severity of the Veteran's 
residuals of fracture to the distal left 
fibula.

The examiner should address whether the 
Veteran has malunion of the tibia and 
fibula with moderate or marked knee or 
ankle disability; or nonunion of the tibia 
and fibula with loose motion, requiring 
brace.

The examiner also should address any 
effects of the residuals of fracture to 
the distal left fibula on the Veteran's 
employment.  As the Veteran has reported 
that he has been unemployed since 2002, 
indicate whether this is likely due to his 
service-connected left leg disability.

The claims file should be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

4.	Thereafter, any additional development 
deemed appropriate should be 
accomplished.  Then, re-adjudicate the 
claim.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) and allow an appropriate 
period of time for response.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


